FILED
                             NOT FOR PUBLICATION                            FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ANJELA SEDRAK HAKOBYAN,                          No. 07-72663

               Petitioner,                        Agency No. A075-656-811

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Anjela Sedrak Hakobyan, a native and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen removal proceedings



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
based on ineffective assistance of counsel. We have jurisdiction pursuant to

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen and de novo claims of due process violations in immigration proceedings.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

        The agency did not abuse its discretion in denying Hakobyan’s motion to

reopen as untimely because the motion was filed more than 6 years after the

issuance of the September 10, 1999, in absentia order, see

8 C.F.R. § 1003.23(b)(4)(ii), and the evidence submitted with the motion to reopen

failed to establish Hakobyan acted with the due diligence required to warrant

tolling of the 180-day filing deadline, see Iturribarria v. INS, 321 F.3d 889, 897

(9th Cir. 2003) (equitable tolling is available to petitioner who is prevented from

filing due to deception, fraud or error, and exercises due diligence in discovering

such circumstances).

        Hakobyan’s remaining contentions lack merit.

        PETITION FOR REVIEW DENIED.




JT/Research                               2                                     07-72663